fiomudC .C^Wi *lssy3i\<
                       HUGHES UNIT*
                       RT.2   BOX 4400
                   GATESVILLE,TEXAS.76597


CLERK OF THE
COURT OF CRIMINAL APPEALS
P.O.BOX 12308
AUSTIN,TX.78711

                        DECEMBER 21,2015

      RE: DOCKET SHEET REQUEST IN CAUSE NO. /d\- j?> - 06\kfe>-CjR
         P-D:R.# i?)\9s-H          5STATE V. e^yi\iAf\ 0, (W\^
Dear Clerk,

 This letter is being written to request for the docket sheet

in the above-entitled and numbered cause please? I ask that you

send it to me at the following address please. My information is

as follows. Thank you for your time in advance to this matter.

                                                Best Regards;


                                             VJftjghes Unit     ^   TV
                                               Rt.2    Box   4400
                                               Gatesville,Texas.76597
                                               U.S.A




                                                RECEIVED IN
                                         COURT OF CRIMINAL APPEALS


                                                DEC 22 2015


                                             Abel Acosta, Clerk